Citation Nr: 1715065	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was previously before the Board in June 2014, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Prior to December 2014, the Veteran's hearing impairment was no worse than Level V in the right ear and Level III in the left ear.

2.  Beginning December 2014, the Veteran's hearing impairment is no worse than Level IV in either ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in June 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2016).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2016).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2016).

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the puretone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991),

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

In a July 2011 statement, the Veteran reported that over the last few months, his hearing impairment had increased in severity.  He reported that he felt the hearing aides were not as useful in amplification and that he usually had to ask people to repeat themselves when they spoke to him.  He reported that it was easier for him to understand people when he looked directly at them and could see their mouths moving.  

In a July 2011 statement, the Veteran's spouse reported that the Veteran's hearing impairment had increased in severity.  She reported that a person had to look directly at the Veteran for him to fully understand what they were saying and a person would have to constantly repeat themselves in order to be heard.  She reported that the Veteran also experienced difficulty speaking on a cellular phone as well.

In July 2011, the Veteran was afforded a VA audiology evaluation.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
70
75
85
65
Left Ear
35
70
75
85
66

Speech recognition ability was measured at 88 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level III in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  However, because the right ear puretone thresholds are 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa may be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2016).  Applying the right ear values to Table VIa results in a numeric designation of V for the right ear.  Application of the levels of impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.

In December 2014, the Veteran was afforded another VA audiology evaluation.  At that time, the Veteran reported that he was unable to understand conversations in all environments.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
35
70
65
75
61.25
Left Ear
25
65
65
75
57.5

Speech recognition ability was measured at 80 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level IV in the right ear and Level IV in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The December 2014 VA examiner asked the Veteran to describe the impact his hearing impairment had on his daily life in his own words.  At that time, the Veteran reported that he was unable to understand conversations in all environments.  Therefore, the Board finds that the December 2014 VA examination report is in compliance with the requirements set forth in Martinak.

A review of the record shows that the Veteran has received treatment for his bilateral hearing loss disability from his primary care providers.  However, a review of the treatment notes of record does not show the Veteran to have hearing impairment worse than that found at the time of his VA audiology evaluations.  

Prior to December 2014, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level V in the right ear and Level III in the left ear.  Those results fall within the schedular criteria for a 10 percent rating.  Therefore, the criteria for an initial compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).
  
Beginning December 2014, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level IV in either ear.  Those results fall within the schedular criteria for a 10 percent rating.  Therefore, the criteria for an initial compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, the Veteran clearly stated that his hearing impairment impacts his ability to understand conversations.  The Veteran's spouse corroborated the Veteran's reports and additionally reported that the Veteran experiences some difficulty using a cellular phone.  However, there is no indication from the record that the Veteran's hearing impairment unreasonably impacts his ability to work beyond what the rating schedule contemplates.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


